Case 1:19-cv-21725-JLK Document 112 Entered on FLSD Docket 06/05/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 19-21725-CIV-KING

  JAVIER GARCIA-BENGOCHEA,

           Plaintiff,

  vs.

  CARNIVAL CORPORATION,

        Defendant.
  ___________________________________/

        UNOPPOSED MOTION OF NON-PARTY ROYAL CARIBBEAN CRUISES LTD.
          FOR ACCESS TO HEARING BEING CONDUCTED BY REMOTE MEANS

           Non-party Royal Caribbean Cruises Ltd. (“Royal Caribbean”), without opposition from

  Plaintiff or Defendant, moves for the entry of an Order facilitating its access to an upcoming

  hearing that is being conducted by remote means. The grounds for this Motion are:

           Defendant has filed a motion for judgment on the pleadings (DE 54) raising issues that are

  relevant to litigation between Plaintiff and Royal Caribbean that is currently pending before the

  Court.     See Garcia-Bengochea v. Royal Caribbean Cruises Ltd., 19-23592-CIV-KING.

  Defendant’s motion for judgment on the pleadings has been set for hearing on June 15, 2020. The

  hearing is being conducted by remote means, and the Court’s order setting the hearing provides

  information on how to access the hearing (DE 105).

           To the extent that logistical or technological reasons require the Court to have a head-count

  of the number of people who intend to observe the hearing, Royal Caribbean states that it has a

  maximum of four people who would like to observe the hearing: Sanford L. Bohrer, Scott D.

  Ponce, Salvatore A. Faso, II, and Yamilet Hurtado. Mr. Bohrer and Mr. Ponce are outside counsel

  for Royal Caribbean, and Mr. Faso and Ms. Hurtado are inside counsel for Royal Caribbean.
Case 1:19-cv-21725-JLK Document 112 Entered on FLSD Docket 06/05/2020 Page 2 of 2



          Royal Caribbean respectfully requests that it be included in whatever arrangements must

  be made in order to observe the hearing. See, e.g., Craig v. Harney, 331 U.S. 367, 374 (1947)

  (“What transpires in the court room is public property.”); Chicago Tribune Co. v.

  Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001) (“The common-law right of

  access to judicial proceedings, an essential component of our system of justice, is instrumental in

  securing the integrity of the process.”).

                                               Respectfully submitted,

                                               HOLLAND & KNIGHT LLP
                                               Attorneys for Royal Caribbean
                                               701 Brickell Avenue, Suite 3000
                                               Miami, Florida 33131
                                               (305) 374-8500 (telephone)
                                               (305) 789-7799 (facsimile)

                                               By: /s/ Scott D. Ponce
                                               Sanford L. Bohrer (FBN 160643)
                                               Scott D. Ponce (FBN 0169528)
                                               Email: sbohrer@hklaw.com
                                               Email: sponce@hklaw.com


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 5th day of June 2020, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF System.


                                                       By: /s/ Scott D. Ponce




                                                  2
  #75363528_v1
